Citation Nr: 9931265	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  93-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for right knee disability.  

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in October 1995, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefits.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  No competent evidence has been submitted relating any 
current right knee disability to service or to any incident 
of service origin.  

3.  No competent evidence has been submitted relating any 
current psychiatric disability (other than post-traumatic 
stress disorder) to service or to any incident of service 
origin.  

4.  The veteran did not respond to the RO's requests in April 
1992 and March 1997 for a statement of the stressful 
incidents supporting his claim for service connection for 
post-traumatic stress disorder.  

5.  It is not shown that the veteran engaged in combat with 
the enemy while serving in Vietnam.  

6.  Although post-traumatic stress disorder has been 
diagnosed, credible supporting evidence that the claimed 
inservice stressors actually occurred has not been received.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for right knee disability.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for psychiatric disability 
(other than post-traumatic stress disorder).  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).  

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Right knee disability

The service medical records are negative for complaints or 
findings of right knee disability.  Although the veteran gave 
a history at separation of having sprained his knee while on 
active duty, he did not identify which knee.  An X-ray report 
dated in July 1970 shows complaints of a painful knee, but 
the study requested, which visualized no significant 
abnormality, was of the left knee.  In July 1970, the veteran 
was seen for right ankle complaints after twisting his right 
ankle that morning.  On evaluation in the orthopedic clinic, 
the impression was mild ankle sprain.  Clinical examination 
for separation in February 1972 was negative for any 
disability of the lower extremities, including the right 
knee.  No scars were noted.  

However, when the veteran was examined by VA in June 1992, a 
31/2-inch right lateral parapatellar surgical scar and a more 
than 3-inch oblique right medial parapatellar surgical scar 
were noted.  He gave a history of right knee injury in 1976 
and of a right medial meniscectomy in May 1977.  He indicated 
that he reinjured his right knee in 1980 and underwent a 
right lateral meniscectomy.  X-rays of the right knee were 
normal.  The pertinent diagnosis was status post medial and 
lateral meniscectomy with residual tear of the right anterior 
cruciate ligament and mild right medial collateral ligament 
laxity.  

When the veteran was admitted to VA Medical Center at Battle 
Creek in October 1992, it was reported that he was status 
post a right knee injury several years previously with the 
cartilage having been removed.  There was also a history of 
removal of a bone tumor from the right knee.  There were, 
however, no pertinent findings other than surgical scars of 
the right knee.  An X-ray of the right knee during 
hospitalization revealed very minimal soft tissue swelling 
but was otherwise negative.  An acute right knee injury - 
status post right knee problems by history was diagnosed on 
Axis III when the veteran was discharged from the hospital in 
November 1992.  

When the veteran was hospitalized at a VA facility in May and 
June 1993, it was reported that he had undergone four or five 
operations on his right for torn cartilage and ligaments 
between 1977 and 1985.  It was further reported that he had 
sustained injuries to his right knee after falling off a 
roof, being hit by a car and after falling in a hole.  The 
pertinent diagnosis on Axis III was status post surgeries of 
the right knee for torn cartilage and ligaments, 1977 to 
1985.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, the threshold question is 
whether the veteran has submitted a well-grounded claim for 
service connection for right knee disability.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the claimant further in the development of facts pertinent to 
the claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

The evidence in this case shows the presence of current right 
knee disability.  However, the record is negative for any 
evidence of right knee injury or pathology in service or 
until a number of years following service.  The veteran 
testified in July 1993 that he injured his right knee when he 
was running and stepped in a hole, the service medical 
records are devoid of any such indication, nor do they 
reflect that he was treated for a right knee injury at a 
dispensary in Da Nang, Republic of Vietnam, as he further 
testified.  Complaints referable to the lower extremities in 
service appear to have been related to acute injuries of the 
left knee and right ankle.  When initially examined by VA in 
June 1992, the veteran himself indicated that he had 
sustained a right knee injury in 1976 with subsequent knee 
surgeries.  However, the veteran's testimony was marked by an 
inability to remember many details surrounding his inservice 
injury or treatment therefor.  The evidence of record 
indicates that the initial injury to the right knee occurred 
subsequent to service.  

Even were it assumed that the veteran sustained a right knee 
injury in service, however, the Board finds that his claim is 
not well grounded because the record is entirely devoid of 
any competent medical evidence or opinion to relate the 
current right knee disability to service or to any incident 
in service.  The only opinion linking any current right knee 
disability to service is the opinion of the veteran.  But the 
veteran, as a lay person, is not competent to render such an 
etiological opinion, which requires medical expertise.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In the absence of competent medical 
evidence showing that the veteran's current right knee 
disability is attributable to service or to an incident of 
service origin, the service connection claim is not well 
grounded and must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  

B.  Psychiatric disability, to include post-traumatic stress 
disorder

Factual Background

The service medical records reveal that the veteran gave a 
history of drug use when he was examined for service entrance 
in February 1970.  The examiner described the drug use as 
"occasional psychedelic NCD [not considered disqualifying] - 
no narcotics."  A psychiatric abnormality was not found on 
clinical examination at that time.  The veteran was treated 
at a drug treatment center in service from November 27 to 
December 1, 1971, for improper use of heroin "not involving 
addiction or dependence."  It was reported that his heroin 
involvement had extended over a period of four months.  When 
he was examined for separation in February 1972, improper use 
of drugs was noted, and he underwent a mental status 
examination that found no mental illness.  The diagnosis was 
misuse of drugs.  The veteran also indicated on separation 
examination that he had a history of depression and 
nervousness.  However, the examiner stated that this was only 
while he was in the Republic of Vietnam (RVN).  A chronic 
psychiatric disorder was not diagnosed.  

The veteran was admitted through the emergency room to the 
Cottage Hospital of Grosse Pointe (Michigan) in September 
1989, for treatment of progressive depression, suicidal 
thoughts and daily excessive alcohol use.  It was reported 
that there was no prior depression.  A psychiatric 
examination on admission disclosed that after multiple deaths 
in his family, he began to drink heavily and felt depressed.  
His work suffered.  When he began to feel suicidal, a social 
worker told him to go to the Cottage Hospital emergency room.  
The diagnoses on discharge from the hospital were major 
depression, delusional; alcohol dependence; and alcohol 
withdrawal with hallucinosis.  VA psychotherapy notes the 
following month are consistent with this clinical picture and 
also reflect a diagnosis of depression.  Vietnam is not 
mentioned.  

The veteran's original claim for service connection for a 
nervous disorder was received in October 1991, while he was 
an inpatient at a VA medical center.  He was hospitalized 
from September to November 1991 and gave a lengthy history of 
alcohol and polysubstance abuse going back to his days in 
service in Vietnam.  He also indicated that he had been 
treated for depression within the previous two years at a 
private hospital in the Grosse Pointe, Michigan, area.  He 
said that he had prior suicide attempts, although he denied 
any current intention of suicide.  He indicated that he had 
nightmares and a startle response from helicopters going 
overhead from his service in Vietnam.  Although initially 
admitted to the Substance Abuse Treatment Unit, he was 
transferred to a closed ward and treated for suicidal 
ideation.  However, post-traumatic stress disorder was not 
diagnosed.  The discharge diagnoses on Axis I were adjustment 
disorder with depressed mood, and alcohol and polysubstance 
abuse; avoidant personality disorder and borderline 
personality disorder were diagnosed on Axis II.  

However, on a VA psychiatric examination in June 1992, the 
veteran gave a history of marijuana use since high school, 
which now approached 22 or 23 years.  He said that he was 
addicted to heroin in Vietnam in 1971, and it was reported 
that he had been hospitalized (at the VA Medical Center) in 
Battle Creek, Michigan, following "a self-harm attempt by 
overdosing on Quaalude drugs and alcohol."  It was further 
reported that the veteran had an Associate Degree in 
electrical engineering and was a computer repairman.  He last 
worked in August 1991 and, the examiner reported, "responded 
affirmatively that he [had] no motivation to keep working."  
The veteran said that he lived with a friend and admitted to 
three suicide attempts.  He was not under psychiatric care 
and took no medications.  He indicated that he continued to 
use marijuana, although at a reduced level.  Following a 
mental status examination, the diagnoses on Axis I were 
depression not otherwise specified (NOS), and amotivational 
syndrome; the diagnosis on Axis II was "[s]ubstance-
dependent, plus mixed personality traits (marijuana)."  

The veteran was hospitalized at Hurley Medical Center in 
September and October 1992.  He was admitted after lacerating 
his wrists.  He stated that he wanted to die and felt 
strongly that he did not belong anywhere.  His mother 
reportedly died four to five years before and his stepfather 
later committed suicide.  Although he had siblings, he was 
not close to any of them and did not know how to contact 
them.  During hospitalization, he talked about his increasing 
imagery and flashbacks of his Vietnam experiences and his 
conclusion that given the things he had done and seen, he no 
longer had any purpose for living.  The veteran reported lots 
of feelings of guilt and an absolute intolerance with the 
things that he had done to others during his Vietnam 
experiences.  He reportedly was also quite fearful of people, 
somewhat paranoid especially during initial hospitalization, 
and stated that he felt that there had to be someone out to 
get him for what he had done.  He frequently talked about 
suicidal ideation and plans, and he was begun on Tofranil, 
Ativan for anxiety, and Restoril for sleep  The Tofranil was 
increased gradually to 200 milligrams a day.  At one time, he 
stated that he felt an inner command to kill himself.  During 
his hospital course, he talked about his alienation from his 
family, his sadness over the loss of his mother, and his 
reactions to some of the abusive behaviors of his stepfather 
during his younger years.  It was reported that very 
gradually he appeared somewhat less depressed but that his 
intention and decision toward suicide appeared to be somewhat 
stronger.  At times, he had narcissistic feelings "and 
appeared to be exhibiting various ego-state changes."  
Frequently, he was fearful of his own thoughts and feelings 
and of any act or word from another person that might appear 
to be somewhat assertive.  He interpreted this as having a 
sinister meaning.  Toward the end of his hospitalization, he 
"was able to recognize that he needed to begin working on 
his Vietnam experiences."  He was transferred to the VA 
facility in Battle Creek with discharge diagnoses of 
recurrent episodes of major depression, post-traumatic stress 
disorder, and social phobia.  It was felt that his depression 
was improved but that his suicidal intent "basically 
remained the same."  His prognosis was felt to be poor 
"without working through his past trauma experiences."  

On admission to the VA Medical Center at Battle Creek in 
October 1992, the veteran was still very depressed and was 
having vague suicidal ideation.  A mental status examination 
revealed psychomotor retardation, slow verbalization 
apparently due to substance abuse, vague suicidal ideation, 
ideas of reference, a depressed mood, and an appearance of 
being overly anxious.  He had an impaired attention and 
concentration span and displayed poor judgment.  He was 
placed on a closed ward and placed on constant observation 
for suicide, which was eventually lifted.  During 
hospitalization, he was said to work hard on his issues, 
which included childhood trauma and abuse.  He was then 
referred to the Stress Recovery treatment program and 
accepted into that program for treatment of his Vietnam 
stress.  The diagnoses on Axis I at discharge in November 
1992 were dysthymic disorder, and polysubstance dependency.  
A personality disorder not otherwise specified was diagnosed 
on Axis II.  An addendum to the hospital summary added the 
diagnosis of post-traumatic stress disorder to the diagnoses 
on Axis I.  

The veteran was hospitalized at the VA Medical Center in 
Battle Creek in May and June 1993.  He presented with 
complaints of stress, depression, anxiety, poor sleep, a poor 
energy level and nightmares "for the past 40 years."  (The 
number "40" was written onto a line in the discharge 
summary, although the summary notes that the veteran was 
himself only 40 on admission.)  He stated that he was a 
helicopter gunner in Vietnam "from 1971 through 1972."  
While in Vietnam, he used heroin and marijuana, although he 
denied the use of heroin since then.  He reported that he 
last used marijuana a year previously.  The use of alcohol 
and other street drugs was denied.  A history of prior 
suicide attempts was noted.  The pertinent discharge 
diagnosis was post-traumatic stress disorder.  



Analysis

1.  Psychiatric disability

The record is devoid of any findings or diagnoses of a 
chronic psychiatric disorder in service or within the first 
post service year.  Indeed, a chronic psychiatric disorder is 
not shown until many years following separation from service.  
Although the record shows complaints of nervousness and 
depression at separation, the examiner stated that these 
complaints existed only while the veteran was serving in 
Vietnam.  The veteran underwent a mental status examination 
at separation because of his drug abuse, but a chronic 
psychiatric disorder was not found.  His complaints at 
separation may therefore be characterized as acute and 
transitory in nature.  38 C.F.R. § 3.303(b).  Although the 
veteran clearly abuse drugs in service, there was and is no 
evidence to show that his drug abuse was a manifestation or 
consequence of an acquired psychiatric disorder.  Although 
the veteran has been diagnosed with major depression and a 
dysthymic disorder in recent years, there is no competent 
medical opinion linking any current psychiatric disability 
(other than post-traumatic stress disorder) to service or to 
any incident in service.  The veteran as a lay person is not 
competent to render any such etiological opinion.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. at 93.  Thus, a crucial 
element of the test for well grounding a service connection 
claim is not shown.  See Epps v. Gober, 126 F.3d at 1468.  
Moreover, a personality disorder, as such, is not a 
disability under the law authorizing the payment of VA 
compensation benefits.  38 C.F.R. § 3.303(c).  

In the absence of competent medical evidence showing that the 
veteran's currently diagnosed psychiatric disability (other 
than post-traumatic stress disorder) is attributable to 
service or to an incident of service origin, his claim for 
service connection for psychiatric disability other than 
post-traumatic stress disorder is not well grounded and must 
be denied.  See Edenfield v. Brown.  



2.  Post-traumatic stress disorder

As post-traumatic stress disorder related to his service in 
Vietnam has been diagnosed on a number of occasions, the 
Board finds that the claim for service connection for post-
traumatic stress disorder is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 381-83 (1998) ("military life" set forth as 
etiologically significant psychosocial stressor on Axis IV 
enough to well ground claim for service connection for 
psychiatric disorder diagnosed on Axis I); King v. Brown, 5 
Vet. App. 19, 21 (1993) (claimant's assertions must be 
accepted as true for purpose of determining whether claim is 
well grounded, except when fact asserted is inherently 
incredible or beyond claimant's competence to assert).  See 
also Gaines v. West, 11 Vet. App. 353, 357 (1998) (presuming 
lay evidence of inservice stressor credible for purposes of 
finding claim for service connection for post-traumatic 
stress disorder well grounded).  The Board is satisfied that 
all relevant evidence has been obtained to the extent 
possible and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

During the pendency of this appeal, the provisions of 
38 C.F.R. § 3.304(f) were amended to reflect the decision of 
the United States Court of Appeals for Veterans Claims in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 3.304(f) 
now provides that service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (1999); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  

Post-traumatic stress disorder was diagnosed by VA when the 
veteran was hospitalized at a VA facility from May to June 
1993.  Post-traumatic stress disorder was also diagnosed when 
he was privately hospitalized at the Hurley Medical Center 
from September to October 1992.  Although post-traumatic 
stress disorder has been diagnosed, after-the-fact medical 
nexus evidence cannot be used to establish the occurrence of 
the stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Thus, the dispositive issue is whether there is credible 
supporting evidence that the claimed inservice stressors 
actually occurred.  The Board concludes that no such evidence 
has been received.  

The record shows that the veteran's primary military 
occupational specialty (MOS) was avionics mechanic and that 
he did not have a secondary MOS.  The record further shows 
that he served in Vietnam in his MOS with the 173rd Assault 
Helicopter Company from April 1971 to February 1972.  
Although his service personnel records show that he 
participated in the Vietnam Counteroffensive Phase VII and in 
the 15th Campaign Unnamed, he received no decorations 
indicative of combat involvement.  

In October 1995, however, the Board remanded this case to the 
RO in an effort to verify the veteran's claimed stressors.  
Attempts by the RO in March and December 1996 to verify 
stressful incidents through the United States Army and Joint 
Services Environmental Support Group (ESG) were unfruitful; 
on both occasions, ESG stated that insufficient specific 
information had been provided to verify stressors.  On the 
latter occasion, the veteran's DA Form 20 (Enlisted 
Qualification Record) was provided to ESG, but that 
organization responded that there was still insufficient 
specific information to verify stressors.  Moreover, the 
veteran failed to respond to the RO's request in November 
1995 for information necessary to the development of the 
medical evidence in his case.  He also failed to respond to 
the RO's requests in April 1992 and again in March 1997 for a 
stressor statement detailing the traumatic events he claims 
to have undergone in service.  He also failed to report for a 
VA examination scheduled in conjunction with his claim for 
service connection for post-traumatic stress disorder that 
was requested by the Board's in its October 1995 remand.  

The veteran asserted in a statement dated in June 1993 that 
he served as a "Hello gun crewman" in the 173rd Assault 
Helicopter Company in Vietnam, but this seems highly suspect.  
As indicated above, he was awarded no combat decorations, nor 
was he awarded any air medals.  The very nature of his MOS is 
indicative of highly sophisticated maintenance duties 
involving the avionics - the electronic systems - of his 
unit's helicopters.  Whether a veteran with this MOS would be 
expended in combat seems doubtful, but it is especially 
doubtful given the absence of the award of an Air Medal, 
which in Vietnam would indicate involvement in combat air 
assaults.  The fact that the veteran's records indicate 
participation in two separate campaigns in Vietnam merely 
reflects his presence in hostile territory during operations 
and not his exposure to direct combat.  

The veteran's failure on two occasions to respond to specific 
inquiries regarding his claimed stressors is strikingly 
similar to the facts of Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), in which the Court held that the factual data 
required to verify claimed stressors such as names, dates and 
places were straightforward facts that do not place an 
impossible or onerous task on an appellant.  "The duty to 
assist is not always a one-way street," the Court noted.  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Id.  

Even where it is determined that the veteran was engaged in 
combat with the enemy and that the claimed stressor is 
related to such combat, the veteran's lay statements 
regarding the stressor must be accepted as conclusive as to 
its actual occurrence only when his statements are found to 
be consistent with the circumstances, conditions or hardships 
of service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f); see Cohen v. Brown, 10 Vet. App. at 146.  
Here, the veteran claimed combat involvement as a gunner on a 
helicopter, as well as exposure to rocket and mortar attacks, 
presumably at his unit's base.  His representative in 
September 1999 said that the veteran's stressors included 
mortar and rocket attacks, his experiences as a combat 
helicopter door gunner including exchanges of gunfire with 
the enemy, and the death of a fellow soldier in the blades of 
the helicopter.  The veteran testified to similar effect in 
July 1993.  

However, the descriptions of the veteran's Vietnam 
experiences have been general and have not provided 
identifying details regarding the claimed incidents.  His 
descriptions have the flavor of generic "war stories" 
rather than verifiable incidents.  It is interesting to note 
that when the veteran was examined by private and VA 
examiners in September and October 1989, post-traumatic 
stress disorder was not diagnosed; indeed, the psychosocial 
stressors elicited at that time pertained to the deaths of 
the veteran's parents and brother within nine months of one 
another and to the veteran's not working due to his 
depressive symptoms.  Although post-traumatic stress disorder 
is, by definition, of delayed onset, it is odd that the 
veteran would not have mentioned having seen a fellow soldier 
killed by a helicopter blade that, as the veteran testified, 
"chopped up the entire upper part of his body."  The 
veteran further testified that the helicopter blade "picked 
him up and it was like throwing him around and it like just 
tore big pieces off of him and I'm just standing there 
staring at it."  The Board does not find the veteran's 
testimony credible as to any of his claimed stressors.  The 
record is devoid of any convincing evidence that the veteran 
engaged in combat with the enemy.  His assertions regarding 
his stressors are therefore insufficient, standing alone, to 
establish that they actually occurred.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

In any case, the veteran has not submitted information 
sufficiently specific to be verifiable.  The duty to assist 
that devolves on VA when a well-grounded claim is submitted 
is a duty to assist, not a duty to prove a claim with the 
claimant only in a passive role.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992); Wood v. Derwinski, 1 Vet. App. at 193.  
The duty to assist is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim.  Gobber, 2 
Vet. App. at 472.  Rather, in connection with the search for 
verifying evidence, the veteran has a duty to be sufficiently 
specific that a request for verification to the service 
department would be more than a futile gesture.  See Id.  

The record shows, moreover, that the RO has experienced great 
difficulty in finding the veteran.  Correspondence has been 
returned to the RO that appears to be undeliverable because 
of the unknown whereabouts of the veteran.  His 
representative in September 1999 stated that the current 
whereabouts of the veteran were unknown.  Notice under the 
law governing VA benefits means written notice sent to a 
claimant or payee at his or her latest address of record.  
38 C.F.R. § 3.1(q) (1999).  The record indicates that the 
veteran is not now receiving compensation or pension 
benefits, and his address cannot therefore be found through 
payment channels.  At least for purposes of properly 
prosecuting a claim, a claimant normally has an obligation to 
keep VA informed of his latest address.  The veteran has not 
done so here.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court of 
Appeals for Veterans Claims held that in the normal course of 
events, it is the burden of the veteran to keep VA apprised 
of his whereabouts.  If he does not do so, there is no burden 
on the part of the VA "to turn up heaven and earth to find 
him."  

Without credible supporting evidence that the veteran's 
stressors actually occurred such as to support a diagnosis of 
post-traumatic stress disorder, service connection for post-
traumatic stress disorder is not warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  It follows that the claim 
must be denied.  

The evidence is not so evenly balanced regarding this claim 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).  



C.  Due process considerations

In the supplemental statement of the case issued to the 
veteran and his representative in July 1999, it is clear that 
the RO considered evidence that it had obtained from the VA 
Medical Center in San Diego, California, in denying both of 
the veteran's service connection claims.  This evidence 
consisted of treatment reports for the period from June 1995 
to March 1997, which showed treatment for a variety of 
complaints, including a suspected alcohol-induced psychotic 
disorder.  However, this evidence pertained to a veteran who 
had served in the Merchant Marine, was much older than the 
appellant in this case, and who had a different middle 
initial and Social Security number.  

It is therefore necessary to determine whether the RO's 
consideration of this clearly irrelevant evidence was 
prejudicial to the appellant in this case.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  The Board concludes that 
while error was committed, it was harmless in view of the 
other evidence of record that tells heavily against the 
service connection claims considered herein.  The Board is of 
the opinion that remanding this case to the RO for the sole 
purpose of readjudicating the claims addressed in this appeal 
without considering the irrelevant evidence identified herein 
would exalt form over substance and would not result in a 
disposition any more favorable to the veteran in this case.  
In an analogous context, the Court had occasion to remark 
that although the reasons or bases requirement set forth in 
38 U.S.C. § 7104(d)(1) is one requiring strict adherence, 
"strict adherence does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case.  Such adherence would result 
in this Court's unnecessarily imposing additional burdens on 
the [Board] and [VA] with no benefit flowing to the veteran.  
This we cannot do.  See 38 U.S.C. § 7261(b)."  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  



ORDER

Service connection for right knee disability is denied.  

Service connection for psychiatric disability, including 
post-traumatic stress disorder, is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

